SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1149
KA 08-01880
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DAMONE D. BELL, DEFENDANT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered July 16, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree and attempted criminal
possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his guilty plea, of criminal possession of a controlled substance
in the third degree (Penal Law § 220.16 [1]) and attempted criminal
possession of a weapon in the second degree (§§ 110.00, 265.03 [3]).
Contrary to defendant’s contention, his “ ‘waiver [of the right to
appeal] is not invalid on the ground that [County Court] did not
specifically inform [him] that his general waiver of the right to
appeal encompassed the court’s suppression rulings’ ” (People v
Graham, 77 AD3d 1439, 1439, lv denied 15 NY3d 920). Thus, defendant’s
contention that the court erred in refusing to suppress contraband
found on his person and in the vehicle in which he was a passenger is
encompassed by his valid waiver of the right to appeal (see People v
Kemp, 94 NY2d 831, 833).




Entered:   November 18, 2011                       Patricia L. Morgan
                                                   Clerk of the Court